Exhibit 10.18

Summary of Compensation Arrangements for Nonemployee Directors

The Company’s nonemployee directors are as follows:  Donald G. Calder, Robin S.
Callahan, Paul J. Choquette, Jr., Peter L.A. Jamieson, Peter F. Krogh, Anthony
W. Ruggiero, Lawrence A. Sala, Eriberto R. Scocimara and Magalen C. Webert.

For 2006, the annual fee paid to each nonemployee director was $35,000. In
addition, a $5,000 annual attendance fee is paid to each nonemployee director
who attends at least 75% of the aggregate of (i) the total number of Board of
Directors meetings which he or she is eligible to attend, and (ii) all meetings
of committees of the Board on which the director serves. For 2006, each
nonemployee director attended at least 75% of such meetings and received a
$5,000 annual attendance fee.

The Board has standing Executive, Audit, Compensation, Pension and Benefits and
Corporate Governance and Nominating Committees.

The following table summarizes the compensation paid to Mr. Munn, Chairman of
the Board of Directors and each nonemployee director for his or her service to
the Board and its committees during 2006:

Director Compensation Table

Name

 

 

 

Fees
Earned or
Paid in
Cash ($)(1)

 

Option Awards
($)(2)(3)

 

All Other
Compensation ($)(4)

 

Total ($)

 

Donald G. Calder

 

 

$

75,000

 

 

 

$

30,683

 

 

 

 

 

 

$

105,683

 

Robin S. Callahan

 

 

$

75,000

 

 

 

$

30,683

 

 

 

 

 

 

$

105,683

 

Paul J. Choquette, Jr.

 

 

$

70,000

 

 

 

$

30,683

 

 

 

 

 

 

$

100,683

 

Peter L.A. Jamieson

 

 

$

65,000

 

 

 

$

30,683

 

 

 

 

 

 

$

95,683

 

Peter F. Krogh

 

 

$

65,000

 

 

 

$

30,683

 

 

 

 

 

 

$

95,683

 

Stephen P. Munn

 

 

$

900,000

(5)

 

 

$

153,416

 

 

 

$

39,834

 

 

$

1,093,250

 

Anthony W. Ruggiero

 

 

$

85,000

 

 

 

$

30,683

 

 

 

 

 

 

$

115,683

 

Lawrence A. Sala

 

 

$

65,000

 

 

 

$

30,683

 

 

 

 

 

 

$

95,683

 

Eriberto R. Scocimara

 

 

$

70,000

 

 

 

$

30,683

 

 

 

 

 

 

$

100,683

 

Magalen C. Webert

 

 

$

52,500

 

 

 

$

30,683

 

 

 

 

 

 

$

83,183

 

--------------------------------------------------------------------------------

(1)          The following directors received a portion of their annual fee in
Shares:  Mr. Choquette—206 Shares, Mr. Krogh—103 Shares and Mr. Sala—103 Shares.

(2)          The value of the option awards shown in the table is equal to the
expense reported for financial reporting purposes in 2006 (before reflecting
forfeitures). Note 11 to the Company’s consolidated financial statements
included in the 2006 Annual Report on Form 10-K contains more information about
the Company’s accounting for stock-based compensation arrangements.

(3)          The full grant date fair value of the option awards shown in the
table for the listed directors is as follows:  Mr. Calder - $38,440,
Mrs. Callahan - $38,440, Mr. Choquette - $38,440, Mr. Jamieson - $38,440,
Mr. Krogh - $38,440, Mr. Munn - $192,200, Mr. Ruggiero - $38,440, Mr. Sala -
$38,440, Mr. Scocimara - $38,440 and Mrs. Webert - $38,440. Note 11 to the
Company’s consolidated financial statements included in the 2006 Annual Report
on Form 10-K contains more information about the Company’s accounting for
stock-based compensation arrangements.

(4)          Includes (i) $10,000 for Company matching contributions to the
Company’s Employee Incentive Savings Plan, (ii) $18,013 for reimbursement of
financial management fees, (iii) $6,360 for reimbursement of country club dues,
and (iv) $5,461 for personal use of Company aircraft. The $5,461 represents the
incremental cost to the Company for personal travel based on the cost of fuel,
trip-related maintenance, crew travel expenses, on-board catering, landing fees
and similar variable costs.


--------------------------------------------------------------------------------


Since the Company-owned aircraft is used almost exclusively for business travel,
fixed costs that do not change based on usage, such as pilots’ salaries, the
purchase costs of the aircraft and the cost of the maintenance not related to
the personal use, are not included.

(5)          Mr. Munn is also an executive officer of the Company. The $900,000
represents salary of $525,000 and a bonus of $375,000. Since 2003, Mr. Munn has
been eligible for an annual pension benefit of $400,000. Mr. Munn has elected to
forego this benefit. The Compensation Committee has taken into account
Mr. Munn’s election to forego his pension benefit in determining his salary and
bonus.

In addition, on February 7, 2007, Mr. Munn received an option to acquire 10,000
Shares of the Company’s common stock and each nonemployee director received an
option to acquire 2,000 Shares of the Company’s common stock all grants at an
option price of $83.74, which was equal to the closing market price of the
shares on the date of grant. All options expire ten (10) years following the
date of grant.

Under the Deferred Compensation Plan for Nonemployee Directors, each nonemployee
director is entitled to defer up to 100% of his or her annual retainer and
meeting fees. Each participant can direct the “deemed investment” of his or her
account among the different investment funds offered by the Company from time to
time. Initially, the investment options include (i) a fixed rate fund and
(ii) Share equivalent units. All amounts held under the Deferred Compensation
Plan are 100% vested amounts credited to a participant’s account and generally
will be paid or commence to be paid after the participant terminates service as
a director. At the participant’s election, payments can be made in a lump sum or
in quarterly installments. Payments under the Deferred Compensation Plan are
made in cash from the Company’s general assets.  For the period January 1, 2006
to December 31, 2006, the fixed rate fund accrued interest at five and one-half
percent (5.5%) per annum and the aggregate interest accrued for all participants
in the Deferred Compensation Plan was $42,755.


--------------------------------------------------------------------------------